DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Lin, Plaut, Jabar and Friel appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 8 and 17, Lin discloses methods for three-dimensional localization using light-depth images. Plaut discloses a method to adapt existing 3D object detection methods to images from fisheye cameras. Jabar discloses a method for perceptual analysis of perspective projection for viewport rendering in 360° images. Friel discloses a method for automatic calibration of fish-eye cameras from automotive video sequences. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, (claim 1) generating a modified image having a second field of view by, at least in part, virtually adjusting the first field of view to substantially align a virtual center associated with the first image sensor to a horizon in the first field of view, generating, based at least on a stereographic projection algorithm and the modified image, a projected image; (claim 8) virtually rotating the field of view of the image sensor to generate updated image data having an adjusted field of view by at least modifying the image data to substantially align a virtual center corresponding to the image sensor with a region in the first field of view; applying the updated image data to a stereographic projection algorithm to generate projected image data representative of a projected image; (claim 17) virtually adjust the field of view of the image sensor based at least on the first angle to generate updated image data having an adjusted field of view corresponding to the image sensor oriented at a second angle with respect to the ground plane by at least modifying image data generated using the image sensor to virtually align the image sensor with a region in the field of view; a projector to apply the updated image data to a stereographic projection algorithm to generate projected image data representative of a projected image.
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter. Based on the updated search performed and considering applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
Claims 2-4 and 6-7 are dependent upon claim 1. Claims 9-16 and 21 are dependent upon claim 8. Claims 18-20 are dependent upon claim 17. These claims are allowable for at least the same reasons given for independent claims 1, 8 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664